Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 12-13 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (U.S. Patent Application Pub. 2017/0317779 A1).
Regarding claim 1, Wu et al. teaches a method for multi-rate data interaction (FIG. 2) in an optical network (FIG. 1), comprising: acquiring a rate capability supported by an optical network unit (ONU) (ONU uses the report message, as illustrated in FIG. 9, to provide rate information to OLT; see also FIG. 3 for the messages exchanged between the OLT and the ONU); and interacting service data via a channel corresponding to the rate according to the rate capability supported by the ONU (see FIG. 2).
Regarding claims 2-3, Wu et al. teaches in paragraph [0062] that the rate capability supported by the ONU comprises: 25G rate capability using one channel with a 25G data rate, 
Regarding claims 10 and 20, Wu et al. teaches in FIG. 12 processor, memory and in paragraph [0089] that the memory stores programs to be executed by the processor.
Regarding claims 12-13, Wu et al. teaches in paragraph [0062] that the rate capability supported by the ONU comprises: 25G rate capability using one channel with a 25G data rate, 50G rate capability using two channels, 75G rate capability using three channels and 100G rate capability using four channels.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 4-7 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Patent Application Pub. 2017/0317779 A1) in view of Hood (U.S. Patent Application Pub. 2014/0255027 A1) and Liu et al. (U.S. Patent Application Pub. 2020/0350992 A1).
Wu et al. has been discussed above in regard to claims 1-3, 10, 12-13 and 20. The difference between Wu et al. and the claimed invention is that Wu et al. does not teach judging the rate capability supported by the ONU according to hardware information during the starting of the ONU; after the ONU starts, responding to a SN authorization issued by an optical line terminal (OLT), and sending the rate capability supported by the ONU to the OLT; and after receiving a SN PLOAM message sent by the ONU, parsing and saving, by the OLT, the rate capability supported by the ONU. Hood teaches in paragraph [0030] the ONU’s capabilities can be determined as part of the normal initialization process of the ONU. One of ordinary skill in the art would have been motivated to combine the teaching of Hood with the system of Wu et al. because auto-configuration during initialization allows different types of ONU to be connected to the same OLT.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to auto-configure the ONU, as taught by Hood, in the system of Wu et al.
The combination of Wu et al. and Hood still fails to teach that the messages between OLT and ONU are PLOAM messages. Liu et al. teaches in FIG. 1C using SN PLOAM message for the ONU to report to the OLT. One of ordinary skill in the art would have been motivated to combine the teaching of Liu et al. with the modified system of Wu et al. and Hood because the serial number uniquely identified the ONU among other ONUs.  Thus it would have been 
Regarding claims 5 and 16, Hood teaches in paragraph [0032] that capabilities can be looked up in a database based on model number. Liu et al. teaches in FIG. 1c and paragraph [0106] using SN PLOAM message for reporting 
	Regarding claims 6 and 17, Wu et al. teaches in FIG. 3 and paragraph [0065] that the ONU sends a register request message which includes capabilities of the ONU.
Regarding claims 7 and 18, Wu et al. teaches in FIG. 12 memory 1260 for storing received data. Furthermore, storing information is a process common to computer-controlled device and is well known in the art.
Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Patent Application Pub. 2017/0317779 A1) in view of Gao et al. (U.S. Patent Application Pub. 2017/0244487 A1).
Wu et al. has been discussed above in regard to claims 1-3, 10, 12-13 and 20. Wu et al. further teaches in FIG. 3 that there are messages sent by the OLT to the ONU in the downstream direction. The difference between Wu et al. and the claimed invention is that Wu et al. does not teach a downstream channel for the OLT to send data to the ONU. Gao et al. teaches in FIG. 1 a PON. Gao et al. teaches in paragraph [0092] that each lane has both a downstream component and an upstream component. One of ordinary skill in the art would have been motivated to combine the teaching of Gao et al. with the system of Wu et al. because a downstream channel enable bidirectional communication.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide both a downstream .
Claims 9 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (U.S. Patent Application Pub. 2017/0317779 A1) in view of Detwiler et al. (U.S. Patent Application Pub. 2017/0223438 A1).
Wu et al. has been discussed above in regard to claims 1-3, 10, 12-13 and 20. Wu et al. further teaches in FIG. 3 gate messages which are authorization messages to grant permission for the ONU to send upstream data in assigned time-slot. The difference between Wu et al. and the claimed invention is that Wu et al. does not teach that the ONU interacts a management message with the OLT via the first channel, and wherein the management message comprises an operation administration and maintenance (OAM) message and an optical network terminal management and control interface (OMCI) message. Detwiler et al. teaches in paragraph [0032] to use OAM message and OMCI message for exchanging information between the OLT and the ONU. One of ordinary skill in the art would have been motivated to combine the teaching of Detwiler et al. with the system of Wu et al. because these messages belong to standard protocols for PONs.  Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use OAM message and OMCI message for exchanging information between the OLT and the ONU, as taught by Detwiler et al., in the system of Wu et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHI K LI whose telephone number is (571)272-3031. The examiner can normally be reached M-F 6:53 a.m. -3:23 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on 571 272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





skl4 January 2022



/SHI K LI/Primary Examiner, Art Unit 2637